Exhibit 10.20.4

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT, dated as of June 11, 2008 (this
“Agreement”), is hereby made by and between Applera Corporation, a Delaware
corporation (the “Company”), and Tony L. White, a resident of the State of
Georgia (the “Executive”). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in that certain Agreement
and Plan of Merger, dated as of June 11, 2008 (the “Merger Agreement”), by and
among the Company, Invitrogen Corporation and its wholly owned subsidiary Atom
Acquisition, LLC.

WHEREAS, the Executive has served as Chairman, President, and Chief Executive
Officer of the Company since September 1995; and

WHEREAS, from and after the Effective Time of the Merger, the Executive will no
longer serve the Company in such positions, will no longer be employed by the
Company and will no longer be an “officer” of the Company for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended; and

WHEREAS, from and after the Effective Time of the Merger, the Company desires
that the Executive provide certain services to the Company in order to permit
the Company to avail itself of the extensive expertise, knowledge, and
experience of the Executive in the life science industry and research community
and the Executive desires to provide such services to the Company, all upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows.

1. Services to be Provided. The Company hereby agrees to engage the Executive,
and the Executive hereby agrees to serve the Company, on the terms and subject
to the conditions set forth in this Agreement. Commencing at the Effective Time
and from time to time until the expiration of the Service Period (as defined
below), the Executive shall: perform such services as the Board of Directors of
the Company or of Invitrogen Corporation and the Executive shall mutually and
reasonably agree, including, among other things, acting as a spokesman and
ambassador of the Company, making presentations to investors, analysts, trade
organizations, government entities, and similar bodies, serving as a member of
boards or organizations such as the Standards, Productivity and Innovation Board
of Singapore, on which he currently serves, and providing consultation services.
The Company and the Executive reasonably anticipate that following the Effective
Time, Executive’s level of services provided to the Company will be reduced
permanently to a level less than or equal to twenty (20%) percent of the level
of services provided prior to the Effective Time. The Company shall provide the
Executive with reasonable advance notice of the services required to be
performed by the Executive under this Agreement.



--------------------------------------------------------------------------------

2. Term. Executive shall perform such services hereunder from and after the
Effective Time of the Merger and until the expiration of the Service Period as
set forth in Section 9 hereof.

3. Time and Place of Performance. During the Service Period, the Executive will
generally perform his duties and conduct his business at his place of residence
and such other locations as may reasonably be necessary and appropriate. During
the Service Period and in order to facilitate the Executive’s services
hereunder, the Company shall, entirely at its own expense, continue to provide
the services of a dedicated full-time administrative assistant to assist the
Executive in performing the services to the Company provided hereunder,
substantially in accordance with the Company’s prior practice. The
administrative assistant whose services shall be provided to the Executive
pursuant to this Agreement shall be an employee of the Company selected by the
Executive. The Company shall pay the salary of and provide benefits to such
administrative assistant, substantially in accordance with the Company’s prior
practice. The Company shall, entirely at its own expense, continue to provide
the Executive’s administrative assistant with reasonable support facilities,
including telephone, computer, and office supplies/equipment, necessary to
assist the Executive in providing services to the Company hereunder
substantially in accordance with the Company’s prior practice.

4. Office Equipment. The Company agrees that the assets listed on Exhibit A-1
attached hereto that are currently maintained at Executive’s residence at the
Effective Time of the Merger shall remain at Executive’s residence for the
Executive’s continued use in the performance of his services during the Service
Period, at no cost to the Executive. The Executive agrees that the assets listed
on Exhibit A-2 attached hereto shall be returned to the Company, entirely at the
Company’s expense, promptly after commencement of the Service Period.

5. Independent Contractor. During the Service Period, the Executive shall be an
independent contractor and not an employee of the Company.

6. Indemnification; Tax Consequences.

(a) To the fullest extent permitted by law, the Company shall indemnify, defend,
and hold harmless the Executive from and against any and all claims, losses,
costs, expenses, damages, awards, or settlements (including the payment of
attorneys’ fees as incurred) in any way related to, arising out of, or resulting
from the Executive’s provision of services under this Agreement.

(b) If any of the payments, reimbursements or benefits received or to be
received by Executive pursuant to the terms of this Agreement (all such
payments, reimbursements and benefits, excluding the Gross-Up Payment, being
hereinafter referred to as the “Total Payments”) will be subject to any federal,
state or local income tax (the “Income Tax”), the Company shall pay to Executive
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by Executive, after deduction of any Income Tax on the Total Payments and any
federal, state and local income levied upon the Gross-Up Payment, and after

 

2



--------------------------------------------------------------------------------

taking into account the phase out of itemized deductions and personal exemptions
attributable to the Gross-Up Payment, shall be equal to the Total Payments. Any
Gross-Up Payments shall be made within thirty (30) days following the date the
Income Tax is paid.

7. Financial Advisory Fees. Until the first anniversary of the Effective Time of
the Merger, the Company shall also promptly reimburse the Executive for certain
financial advisory fees to be incurred by the Executive in connection with tax,
legal and financial planning and execution of his departure from the Company and
adjustment to benefits and equity holdings in the Company. Such amounts will not
exceed $50,000.

8. Business Expenses. The Executive is authorized to incur reasonable expenses
in carrying out his responsibilities under this Agreement, and the Company shall
promptly reimburse the Executive for all such reasonable business expenses
incurred by him upon submission by the Executive of receipts and other
appropriate documentation.

9. Termination. Unless earlier terminated upon the mutual written consent of the
parties, this Agreement shall remain in effect until the fifth anniversary of
the Effective Time of the Merger (the “Service Period”). Upon expiration of the
Service Period, the Company shall promptly pay the Executive for all unpaid
amounts due the Executive under this Agreement. The provisions of Sections 6 and
8 of this Agreement shall survive any termination of this Agreement in
accordance with its terms.

10. Enforcement of the Agreement. The Executive shall be entitled to select and
retain counsel at the expense of the Company to represent the Executive in
connection with the good faith initiation or defense of any litigation or other
legal action to enforce the terms of this Agreement in any jurisdiction.

11. Assignment; Binding Agreement. This Agreement is a personal contract, and
the rights and interests of the Executive hereunder may not be sold,
transferred, assigned, pledged, encumbered, or hypothecated by him, except as
otherwise expressly permitted by the provisions of this Agreement. This
Agreement shall inure to the benefit of and be enforceable by and against the
Executive and his personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive should
die while any amount would still be payable to him hereunder had the Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to his devisee, legatee or
other designee or, if there is no such designee, to his estate.

12. Entire Agreement. This Agreement contains all the understandings between the
parties hereto pertaining to the matters referred to herein and supersedes any
other undertakings and agreements, whether oral or in writing, previously
entered into by them with respect thereto. The Executive represents that, in
executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter or effect of this Agreement or otherwise.

 

3



--------------------------------------------------------------------------------

13. Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time, or any subsequent time.

14. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:

If to the Executive, to:

Mr. Tony L. White

4726 Northside Drive N.W.

Atlanta, Georgia 30327-4552

Facsimile: (404) 252-0862

with a copy to:

William J. Vesely, Jr., Esq.

Kilpatrick Stockton LLP

1100 Peachtree Street

Suite 2800

Atlanta, GA 30309

Facsimile: (404) 541-3432

If to the Company, to:

Applera Corporation

301 Merritt 7

Norwalk, Connecticut 06851

Attention: Chief Executive Officer

(with a copy to the General Counsel)

Facsimile: (203) 840-2150

Any notice delivered personally, by courier, or by registered or certified mail,
postage prepaid, return receipt requested, under this Section 14 shall be deemed
given on the date delivered, and any notice sent by facsimile shall be deemed
given on the date transmitted by facsimile.

15. Severability. If any provision of this Agreement or the application of any
such provision to any Party or circumstances shall be determined by any court of

 

4



--------------------------------------------------------------------------------

competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.

16. Survivorship. The respective rights and obligations of the Parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

17. Governing Law; Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof.

18. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

APPLERA CORPORATION By:   /s/ William H. Longfield  

Name:

Title:  

 

Executive   Tony L. White

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

APPLERA CORPORATION By:      

Name:

Title:

 

Executive /s/ Tony L. White Tony L. White

 

7